DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “coupling member” in claim 11 and “measuring device” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 4 is objected to under 37 CFR 1.75(c) as being in improper form
because a multiple dependent claim cannot depend from any other multiple dependent
claim. See MPEP § 608.01(n). Accordingly, the claim 4 have not been further
treated on the merits.
Claims 14-17 are objected to because of the following informalities:  Claim 14 second to the last line should recite “from the proximal portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13, 17, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the spinal rods" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if applicant is referring to the existing spinal rod, the transverse spinal rod, or other rods. For examination purposes, the examiner will treat with art as best understood. 

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the tabs can be between their respective arm and threaded extension when the threaded extensions are the tabs themselves (see Fig 1-2 of the current application).  For examination purposes, the examiner will treat the first and second extensions to be a portion of the tabs. 
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:how the second rod can be spaced from itself. For examination purposes, the examiner will treat this limitation as the first and second rods spaced from each other. 





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Agarwal US 2016/0058478.
Regarding Claim 1, Agarwal discloses a spinal construct (Fig 1) comprising: 
at least one member (#12) that defines a first implant cavity (cavity defined by hook #15) and a second implant cavity (#20) oriented transverse to the first implant cavity (Fig 1, generally perpendicular to each other); and  
a lock (#16) extending from the at least one member such that the lock is movably disposed within the first implant cavity (as seen in Figs 2-5).

Regarding Claim 2, Agarwal discloses the at least one member includes a hook (#15) configuration that defines the first implant cavity (Fig 1, as discussed above in claim 1).
Regarding Claim 3, Agarwal discloses the lock comprises a pair of spaced apart tabs  (where refs #16 or #42 is pointing to in Figs 2-5) that each extend into the cavity (Figs 2-5).

Regarding Claim 5, Agarwal discloses the lock (#16) comprises a spring tab (where refs #16 or #42 is pointing to in Figs 2-5, paragraph 70 where it can be made from elastic material) engageable with a spinal rod (a spinal ride can be placed in the first cavity). 


Regarding Claim 6, Agarwal discloses the lock is monolithically formed with the at least one member (paragraph 71, the lock #16 can be monolithic/integrally formed with the member or be a separate component). 


Regarding Claim 7, Agarwal discloses the at least one member includes spaced apart arms (#22) that define the second implant cavity (#20), each of the arms including a lock (#26 which engages with #13, Fig 1, paragraph 67). 

Claims 1, 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Jones US 2007/0083201.
Regarding Claim 1, Jones discloses a spinal construct (Fig 1) comprising: 
at least one member (#115, Fig 2-8) that defines a first implant cavity (#140) and a second implant cavity (cavity for rod #109) oriented transverse to the first implant cavity (Fig 2-8, generally perpendicular to each other); and  
a lock (#125) extending from the at least one member such that the lock is movably disposed within the first implant cavity (as seen in Fig 8, paragraph 58, 60).

Regarding Claim 9, Jones discloses the at least one member includes a lateral member (#109, Fig 1, 8) and a contra-lateral member (#103, Fig 1, 8). 

Regarding Claim 10, Jones discloses comprising an existing spinal rod (#103) provisionally locked with the first implant cavity (Fig 8, paragraph 55, 58, 60, provisionally locked when coupling member #60 is not fully fastened) and a transverse spinal rod (#109) disposable with the second implant cavity (Fig 1, 8). 

Regarding Claim 11, Jones discloses a coupling member (#130) engageable with the at least one member and the transverse spinal rod to fix the spinal rods with the at least one member (Fig 2, 8 paragraph 55, 58, 60). 

Claims 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Unger US 2017/0258497.
Regarding Claim 14, Unger discloses a spinal construct (Fig 1-3) comprising: 
a proximal portion comprising spaced apart first and second arms that define a first implant cavity therebetween (see Fig below); 
a distal portion coupled to the proximal portion (see Fig below), the distal portion comprising a hook that defines a second implant cavity (see Fig below), the second implant cavity being oriented transverse to the first implant cavity (Fig 1-3, cavities generally perpendicular to each other); and 
a lock having a first end (above the second end, see below, Fig 3) extending from proximal portion (see Fig below, Fig 3) and a second end movably positioned in the second implant cavity (see Fig below, the second end being a tapered/pointed portion, Fig 3, 5-7).

    PNG
    media_image1.png
    538
    719
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    557
    733
    media_image2.png
    Greyscale

Regarding Claim 15, Unger discloses the first end directly engages one of the arms (see Fig in claim 14 above).

Regarding Claim 16, Unger discloses the lock includes spaced first and second apart tabs (see Fig above in claim 14, the lock includes two spaced pointed tabs), a first end of the first tab directly engaging the first arm, a first end of the second tab directly engaging the second arm (see Fig above in claim 14, the first ends of the tabs are above the second end and directly engaged to their respective arms), opposite second ends of the tabs being movably disposed in the second implant cavity (see Fig above in claim 14, Fig 5-7, where the second ends of the tabs move within the second implant cavity, Fig 5-7).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal US 2016/0058478 in view of Frankel US 9,603,634.
Agarwal discloses the at least one member includes spaced apart arms (#22) that define the second implant cavity (#20) but does not disclose each of the arms including a break away tab. 
Frankel discloses a similar construct (Fig 14) with at least one member including spaced apart arms (#1408A and #1408B) that define an implant cavity (cavity between arms #1408a, #1408b, Fig 14), each of the arms including a break away tab (#1412a, #1412b, Col 12 lines 16-24), the tabs helping to guide an implant/rod into the implant cavity (Col 12 lines 5-16). 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the arms Agarwal to each include a break away tab in view of Frankel above because the tabs helps to guide an implant/rod into the second implant cavity. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jones US 2007/0083201 in view of Mundis US 2020/0100816.
Jones discloses the claimed invention as discussed above where the there are a pair of existing spinal rods (#103) with a transverse spinal rod (#109) therebetween (Fig 1) but does not disclose a measuring device configured to measure a distance between a pair of spinal rods, wherein the measuring device is configured to measure the distance under various imaging techniques.
Mundis discloses a pair of existing spinal rods (#4, Fig 7) coupled to pedicle screws (#2), a transverse connector (#100) between the pair of existing spinal rods (Fig 7), a measuring device (“caliper”) configured to measure a distance between a pair of spinal rods (paragraph 80), wherein the measuring device is configured to measure the distance under various imaging techniques (measurements can be taken under various imagine techniques such as visual inspection, taking a photo or video, note the types of imagine techniques are not being claimed and the current limitation is functional and intended use of the measuring device), the measuring device used to measure the appropriate length between the pair of existing spinal rods to determine the appropriate length of the transverse connector (paragraph 80).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the construct of Jones to include a measuring device in view of Mundis because the measuring device used to measure the appropriate length between the pair of existing spinal rods to determine the appropriate length of the transverse spinal rod. 

 Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Unger US 2017/0258497 in view of Frankel US 9,603,634.
Agarwal discloses the at least one member includes spaced apart arms (#22) that define the second implant cavity (#20) but does not disclose each of the arms including a break away tab. 
Regarding Claim 16, Unger discloses the claimed invention as discussed above but does not disclose the proximal portion comprises a first threaded extension coupled to the first arm and a second threaded extension coupled to the second arm, the proximal portion comprising a first break away tab between the first arm and the first extension and a second break away tab between the second arm and the second extension.
Frankel discloses a similar construct (Fig 14) with a proximal portion having spaced first and second spaced arms (#1408A and #1408B) that define an implant cavity (cavity between arms #1408a, #1408b, Fig 14), a first threaded extension (threaded portion #1406 on #1412a, Col 12 lines 1-5) coupled to the first arm (Fig 14) and a second threaded extension (threaded portion #1406 on #1412b with threads #1406, Col 12 lines 1-5) coupled to the second arm (Fig 14), the proximal portion comprising a first break away tab (#1412a, Col 12 lines 16-24, breaks at #1410a, see also 112 rejection above) between the first arm and the first extension (Fig 14) and a second break away tab (#1412b, Col 12 lines 16-24, breaks at #1410b, see 112 rejection above) between the second arm and the second extension (Fig 14), the tabs helping to guide an implant/rod into the implant cavity (Col 12 lines 5-16). 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the arms Unger to each include first and second threaded extensions  coupled to the first and second arms and first and second break away tabs in view of Frankel above because the tabs helps to guide an implant/rod into the second implant cavity. 


Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murray US 2017/0281237 in view of Agarwal US 2016/0058478. It is noted that clearer figures of Murray can be found in US Patent 10,624,679.
Regarding Claim 18, Murray discloses a spinal construct (Fig 47, 50) comprising: 
a proximal portion (#2010) comprising spaced apart first and second arms that define a first implant cavity therebetween (see Fig below); 
a distal portion coupled to the proximal portion, the distal portion comprising a hook that defines a second implant cavity (see Fig below), the second implant cavity being oriented transverse to the first implant cavity (as indicated by the dotted arrows that define insertion orientations of which rods can be inserted into the respective cavities)(it is noted that applicant is not claiming the orientations of the rods); 
a lock (#2030 or #2040, Fig 48-49) having a second end (lower end of #2030 or #2040) movably positioned in the second implant cavity (Fig 48-49, paragraph 185-186, second end moves downward to clamp rod #50);
a first rod (#80, Fig 50) disposed in the first implant cavity; and 
a second rod (#50) disposed in the second implant cavity such that the second end directly engages the second rod (Fig 48-49).

    PNG
    media_image3.png
    556
    782
    media_image3.png
    Greyscale

Regarding Claim 19, Murray discloses the second rod is spaced apart from the second rod (Fig 48-50, the first and second rods are spaced from each other, see 112 rejection above).
Murray discloses the lock (#2030 or #2035) clamps onto the second rod (#50, paragraph 185-186) and the proximal portion and distal portion are monolithic with each other (Fig 47-49) but does not disclose the lock having a first end extending from proximal portion and a second end movably positioned in the second implant cavity,  
Agarwal discloses a spinal construct (Fig 18-19) comprising: 
a proximal portion (#714) comprising spaced apart first and second arms that define a first implant cavity therebetween (Fig 19 arms that define first implant cavity #720); 
a distal portion (#715) coupled to the proximal portion, the distal portion comprising a hook (#715) that defines a second implant cavity (#730), the second implant cavity being oriented transverse to the first implant cavity (as indicated by the dotted arrows that define insertion orientations of which object can be inserted into the respective cavities); 
a lock (#740) having a first end extending from the proximal portion (see Fig below) and a second end (see Fig below) movably positioned in the second implant cavity (paragraph 108, 111, moves in the implant cavity to secure/clamp onto an object placed therein), the lock is configured and positioned to exert a clamping force on object (represented as #940, Fig 29) to which the hook (# 715) is attached, thus preventing the spinal construct from falling off the object during implantation and subsequent attachment of a spinal rod (#19, paragraph 111). 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to replace the lock of Murray with the lock in view of the teachings Agarwal above, where the first end of the lock extends from the proximal portion, because this provides a known alternative mechanism to clamp onto an object, such as the second rod,  thus preventing the spinal construct from falling off the second rod during implantation and subsequent attachment of the first spinal rod. 
Regarding Claim 20, Murray as modified discloses and the proximal portion and distal portion are monolithic with each other (Fig 47-49 in Murray) and where the lock is attached with the with the proximal portion (paragraph 109, the lock can be coupled there to by any desired means such as with a threaded fastener, a rivet, or by welding) but does not disclose the lock is monolithically formed with the distal portion.
Agarwal further teaches, in another embodiment (Fig 1), in which the lock (#16) can be attached to the spinal construct in a variety of ways (paragraph 71 “threaded fasteners, rivets, and attachment by welding”) including being monolithically formed with the proximal and distal portions  (paragraph 24, 71, “integrally formed”).
It would have also been obvious one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Murray as modified to have the lock be monolithically formed with the proximal portion and distal portion in view of teachings from another embodiment of Agarwal above because this provides a known alternative way of having the lock coupled to the proximal and distal portions. 


Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
See PTO 892 for other similar hooked spinal constructs. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032. The examiner can normally be reached Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773